Mr. Justice Paxson
delivered the opinion of the court May 3d 1880.
The Act of 1848 having secured to a married woman her separate estate, it was only fair to exonerate her husband from the payment of her debts contracted before marriage. This was an attempt to compel the husband to pay the rent of a house which his wife had leased some weeks prior to his marriage to her. It appears that after the marriage the wife continued to occupy the demised premises, as she had occupied them for some time prior thereto. Her husband, however, did not live with her, at least not permanently; he visited her sometimes, and occasionally staid all *369night. The court below held the husband liable for the rent, not because the landlord could recover against him upon the contract of lease with the wife made prior to the marriage, but for the use and occupation after marriage, on the ground of the husband’s legal obligation to support and maintain his wife.
The error of this ruling is palpable. The duty of a man to support and maintain his wife is well settled, and may be enforced by legal process in case of his refusal or neglect to do so. But he was a stranger to this contract. The lessee was in possession of the premises under a lease when he married her. The contract and liability were hers. He no more assumed the payment of her liability under the lease than he did of her other debts, if any existed. It is true she lived in and enjoyed the use of the house for some months after her marriage and until her death. In like manner, her clothing purchased before was worn and used after marriage. If uivpaid for the husband could not be held responsible for it.
There is nothing in the testimony of Ziegler, the landlord, from which a contract with the husband can be fairly implied. We need not discuss the question, therefore, how far a man may be liable upon his promise to pay his wife’s ante-nuptial debt. He made no such promise, and without it he is under no legal duty to pay.
Judgment reversed, and a venire de novo awarded.